DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on June 28, 2019. 
Currently claims 1-20 are pending and claims 1, 8 and 15 are independent.  

Priority
Applicant claims the priority of a Provisional application No. 62/703876, filed on July 27, 2018 is acknowledged.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-20 are directed to methods for recommending one or more codes for a physician code schedule without tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claims 1-20 will be included in Step 2 Analysis for the purpose of compact prosecution. 
With respect to claims 1-20, the claims are directed to non-statutory subject matter because the claims are directed to methods without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites the limitations of “training a [] neural network encoder, recommending a code to add to a physician code schedule of a physician by: providing the physician code schedule, providing a set of recent claims of the physician, imputing the physician code schedule, inputting a set of recent claims of the physician, and inputting the encoded physician code schedule and the encoded set of recent claims of the physician”, and dependent claims 2-7 further recited limitations of “removing one or more codes from a ground-truth physician code schedule, imputing the ground-truth physician code schedule, training the second neural network encoder, providing a ground-truth set of recent claims”. Applicant does not claim to have invented a new neural network, but rather uses the neural network as an algorithm to encode/decode codes into a vector representation. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are methods of managing billing claims of a physician, which are concepts of fundamental economic practice and commercial interactions fall within the certain methods of organizing human activity. For example, the Specification describes: “a machine learning system for predicting billing codes for a physician fee schedule. The machine learning system can be used to suggest additional billing codes that may be added to a physician’s existing fee schedule” (see ¶ 6). Thus, the claims fall within the certain methods of organizing human activity grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites an additional element of “a computer system” for performing the steps such as training, by a computer system, a first neural network encoder. The specification discloses this additional element at a high level of generality and merely invoked as a tool to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, “System 100 may be embodied on a single computer system or multiple computer system; The billing claims encoder 122 then receives as input the recent billing claims 121 and output encoded recent billing claims; and the internal state is stored as a vector and transmitted as input into the next iteration of the LSTM” (see ¶ 27, ¶ 34, ¶ 76). Thus, there is no additional element in the claims can integrate the judicial exception into a practical application because none of the limitation in the claims reflects an improvement to the functioning of a computer itself, or another technology or technical field, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, The claims are directed to an abstract idea. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claims claim 1 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 1 recites an additional element of “a computer system” for performing the steps such as training, by a computer system, a first neural network encoder. The specification discloses this additional element at a high level of generality and merely invoked as a tool to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, “System 100 may be embodied on a single computer system or multiple computer system; The billing claims encoder 122 then receives as input the recent billing claims 121 and output encoded recent billing claims; and the internal state is stored as a vector and transmitted as input into the next iteration of the LSTM” (see ¶ 27, ¶ 34, ¶ 76). Taking the claim elements separately and as an ordered combination, the computer system, at best, may perform the generic computer functions including receiving, manipulating, and transmitting information over a network. However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing a intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 8-20 parallel claims 1-7—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-8, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez-Escamez et al., (US 2018/0373844, hereinafter: Ferrandez), and in view of Okazaki et al., (US 2018/0268297, hereinafter: Okazaki). 
Regarding claims 1, 8 and 15, Ferrandez discloses a computer-implemented method for recommending one or more codes for a physician code schedule, the method comprising: 
training a neural network decoder to accept as input an encoded physician code schedule and an encoded set of claims to output one or more predicted codes (see ¶ 11-12, ¶ 40, ¶ 133, ¶ 162); 
recommending a code to add to a physician code schedule of a physician (see ¶ 11-12) by:  
22providing the physician code schedule (see ¶ 4, ¶ 13, ¶ 135); 
providing a set of recent claims of the physician (see ¶ 2-3, ¶ 120-121); 
inputting the physician code schedule to the second neural network encoder to output an encoded physician code schedule (see ¶ 11-13, ¶ 76, ¶ 94); 
inputting the set of recent claims of the physician to the third neural network encoder to output an encoded set of recent claims of the physician (see ¶ 11-13, ¶ 76, ¶ 94); 
inputting the encoded physician code schedule and the encoded set of recent claims of the physician into the neural network decoder to output a predicted code (see ¶ 11-13, ¶ 76, ¶ 94).  
Ferrandez discloses a system for training a model to facilitate identifying facts for suggesting one or more medical codes by executing instructions to perform receiving training data comprising a plurality of text regions from a respective plurality of texts corresponding to respective patient encounters including at least one fact that was used as a basis for assigning one or more medical code; the one or more text regions may be considered as a vector of its component elements, such as words, and each of the terms in the ontology may also be considered as a vector f components such as words; using the training machine learning model (e.g., neural network) with training data that corresponds to facts as an input produces an output to suggest billing code; the text-to-vector conversion processes transform variable-length text into multi-dimensional vector space (see ¶ 11-12, ¶ 98, ¶ 190 and ¶ 196-197); Ferrandez further discloses the terminology of including, comprising, containing, involving is meant to encompass the items listed thereafter and additional items, such as “first”, “second”, “third”, etc. (see ¶ 204).
Ferrandez does not explicitly disclose “a first neural network…a first vector”, “a second neural network…a second vector”, “a third neural network…a third vector”. However, Okazaki in an analogous art for network device training discloses 
training a first neural network encoder to encode codes into a first vector representation, the first vector representation relating codes that are similar (see Abstract; ¶ 13, ¶ 21-23, ¶ 35, claim 1);  
training a second neural network encoder to encode physician code schedules into a second vector representation, the second vector representation relating physician code schedules that are similar, wherein the physician code schedules comprise one or more codes (see Abstract; ¶ 13, ¶ 26-29, ¶ 35, ¶ 41-44, claim 1); 
training a third neural network encoder to encode claims into a third vector representation, the third vector representation relating claims that are similar, wherein the claims comprise one or more codes (see Abstract; ¶ 13, ¶ 25-27, ¶ 42, claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ferrandez to include teaching of Okazaki in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution in machine learning modeling. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4, 11 and 18, Ferrandez discloses the computer-implemented method of claim 1, wherein the second neural network encoder is trained by: 
removing one or more codes from a ground-truth physician code schedule (see ¶ 61, ¶ 155, ¶ 165); 
inputting the ground-truth physician code schedule with the one or more codes removed into the second neural network encoder (see ¶ 177, ¶ 185-186); and 
training the second neural network encoder to output the one or more removed codes (see ¶ 152-155, ¶ 163-165).  

Regarding claims 6 and 13, Ferrandez discloses the computer-implemented method of claim 1, wherein the third neural network encoder is trained by: 
removing one or more codes from a ground-truth set of recent claims (see ¶ 61, ¶ 155, ¶ 165);  
24inputting the ground-truth set of recent claims with the one or more codes removed into the third neural network encoder (see ¶ 177, ¶ 185-186); and 
training the third neural network encoder to output the one or more removed codes (see ¶ 152-155, ¶ 163-165).  

Regarding claims 7, 14 and 19, Ferrandez discloses the computer-implemented method of claim 1, wherein the neural network decoder is trained by: 
removing one or more codes from a ground-truth physician code schedule (see ¶ 61, ¶ 155, ¶ 165); 
inputting the ground-truth physician code schedule with the one or more codes removed into the second neural network encoder to output an encoded ground-truth physician code schedule with the one or more codes removed (see ¶ 177, ¶ 185-186); 
providing a ground-truth set of recent claims; 
inputting the ground-truth set of recent claims into the third neural network encoder to output an encoded ground-truth set of recent claims (see ¶ 177, ¶ 185-186); 
inputting the encoded ground-truth physician code schedule with the one or more codes removed and the encoded ground-truth set of recent claims in the neural network decoder (see ¶ 177, ¶ 185-186), and 
training the neural network decoder to output the one or more removed codes (see ¶ 152-155, ¶ 163-165).  




Claims 2-3, 5, 9-10, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez and in view of Okazaki as applied to claims 1, 4, 6-8, 11 and 13-16 above, and further in view of Wu et al., (US 2019/0379628, hereinafter: Wu). 
Regarding claims 2, 9 and 16, Ferrandez and Okazaki do not explicitly disclose the following limitations; however, Wu in an analogous art for social media network classification discloses 
the computer-implemented method, wherein the first neural network encoder creates word embeddings of codes by using a skip-gram model (see ¶ 103).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ferrandez and in view of Okazaki to include the teaching of Wu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3, 10 and 17, Ferrandez and Okazaki do not explicitly disclose the following limitations; however, Wu in an analogous art for social media network classification discloses 
the computer-implemented method, wherein the second neural network encoder is a long short-term memory (LSTM) neural network, and 23the second vector representation is created based on the internal state of the second neural network encoder (see ¶ 18 and claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ferrandez and in view of Okazaki to include the teaching of Wu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claims 5 and 12, Ferrandez discloses the third vector representation is created based on the internal state of the third neural network encoder (see ¶ 159-161, ¶ 169). 
Ferrandez and Okazaki do not explicitly disclose the following limitations; however, Wu in an analogous art for social media network classification discloses the computer-implemented method of claim 1, wherein the third neural network encoder is a long short-term memory (LSTM) neural network (see ¶ 18 and claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ferrandez and in view of Okazaki to include the teaching of Wu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez and in view of Okazaki as applied to claims 1, 4, 6-8, 11 and 13-16 above, and further in view of Gou et al., (CN 105975504 A, hereinafter: Gou). 
Regarding claim 20, Ferrandez and Okazaki do not explicitly the following limitations; however, Gou in an analogous art for predicting heart rate based on deep learning discloses the computer-implemented method of claim 15, wherein the second encoder is a neural network comprising at least one node having a sigmoid activation function and at least one node having a tanh activation function (see last paragraph of page 4, and lower half of page 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ferrandez and in view of Okazaki to include the teaching of Gou in order to gain the commonly understood benefit of such adaption, such as providing the benefit of additional layer analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graettinger et al., (US 5839438) discloses a system and method for diagnosing patients’ medical conditions provide an efficient aid in identifying and interpreting factors which are significant in the medical diagnosis using neural network to recognize medical condition.
Sun et al., (US 2019/0130073) discloses a system for automatically processing text comprising information regarding a patient encounter to assign medical codes to the text by analyzing the text to extract a plurality of facts from the text.
White et al., (US 2020/0027532) discloses a method for determining a suggested medical code corresponding to a current medical state of a patient. 
Callas (US 2016/0259900) discloses a method for intelligent management of medical care to provide medical code associated with a medical determination.
“A Survey of Recent Advances in Deep Learning Techniques for Electronic Health Record (HER) Analysis”, by Shickel et al, Department of Computer and Information Science, University of Florida, Gainesville, FL. USA. IEEE J Biomed Health Inform. 2018 September; 22(5): 1589-1604.
“A Survey of word embeddings for clinical text”, by Khattak et al., Department of Computer Science, University of Toronto, Ontario, Canada. Journal of Biomedical Informatics 100s, 2019. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624